DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (US 20130239772 A1).
	Regarding claim 1, Perry discloses an auxiliary string pressing device for guitar playing (Abstract; Fig. 1), comprising a bracket (combination of 101, 102, 103 in Fig. 2), wherein the bracket comprises a bracket mounting structure (102), wherein the bracket is provided with elastic (para. 0036) pieces (104), each elastic piece has a fixed end (104C) and a movable end (Fig. 2), the fixed end of the each elastic piece and the bracket are connected by an elastic piece fast mounting structure (Fig. 2), a front face of the movable end of the each elastic piece is provided with a key (104B), and a back face of the movable end of the each elastic piece is provided with a string pressing block (104A). 
	Regarding claim 2, Perry discloses: wherein the bracket is provided with a part (101B) for accommodating a mounting of the fixed end of the each elastic piece (Fig. 2), and the part for accommodating the mounting of the fixed end of the each elastic piece is arranged on a side of the bracket leaning toward a headstock or/and a body (Fig. 1; para. 0019, 0026).
	Regarding claim 3, Perry discloses: wherein the elastic piece fast mounting structure is a fast mounting structure (para. 0025).
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4, 6, 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of HOSHINO (US 20120103165 A1).
	Regarding claim 4, Perry does not mention explicitly: wherein the bracket is provided with a screw hole, the fixed end of the each elastic piece is provided with a through hole corresponding to the screw hole, and a screw passes through the through hole of the fixed end of the each elastic piece to mount and fix the fixed end of the each elastic piece on the screw hole of the bracket.
	HOSHINO discloses a device comprising: a bracket (e.g., combination of 24 and 36 in Fig. 3), a plurality of elastic pieces (8, 9, 10 in Fig. 2), each of the elastic pieces includes a fixed end (e.g., 14a, 18a, and 22a); wherein the bracket is provided with a screw hole, the fixed end of the each elastic piece is provided with a through hole corresponding to the screw hole, and a screw (37) passes through the through hole of the fixed end of the each elastic piece to mount and fix the fixed end of the each elastic piece on the screw hole of the bracket (Fig. 3; para. 0077).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Perry to arrive the claimed invention by incorporating HOSHINO’s teaching of attachment mechanism to attach the plurality of elastic pieces to the bracket of Perry. Doing so would allow to provide a device capable of maintaining evenness in spacing between keys (elastic pieces) and key alignment, and which favorably and stably rotates a key in an up and down direction without using a key guide (HOSHINO, para. 0009).
	Regarding claims 6 and 12-14, Perry discloses: said device comprises a plurality of layers of the elastic pieces (Figs. 2-4); wherein lead-out portions of the fixed ends of adjacent elastic pieces of the elastic pieces are spaced by a certain distance (Figs. 3 and 4).
	Perry does not mention explicitly: wherein said plurality of layers of the elastic pieces are arranged at a mounting position of one elastic piece, and the elastic pieces are superimposed on each other at the fixed end.
	HOSHINO discloses a device comprising a plurality of layers of elastic pieces (8, 9, 10 in Fig. 2), each of the elastic pieces includes a fixed end (e.g., 14a, 18a, and 22a); wherein said plurality of layers of the elastic pieces are arranged at a mounting position of one elastic piece, and the elastic pieces are superimposed on each other at the fixed end (Fig. 3; para. 0077).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Perry to arrive the claimed invention by incorporating HOSHINO’s teaching of attachment mechanism to attach the plurality of elastic pieces to a support structure, i.e., the bracket of Perry. Doing so would allow to provide a device capable of maintaining evenness in spacing between keys (elastic pieces) and key alignment, and which favorably and stably rotates a key in an up and down direction without using a key guide (HOSHINO, para. 0009).
	Regarding claim 7, Perry discloses: wherein the fixed ends of the elastic pieces are fixedly connected to form a combined body, and the combined body and the bracket are connected by the elastic piece fast mounting structure (Figs. 2-4).


Allowable Subject Matter
6.	Claims 5, 8-11, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
7.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 5, 15 and 19 is the inclusion of the limitations: wherein the bracket is a split structure, each of relatively independent bracket parts is provided with a corresponding independent bracket mounting structure, and the each of the relatively independent bracket parts is provided with a corresponding independent part for accommodating the mounting of the fixed end of the each elastic piece. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
The primary reason for the allowance of claims 8-11 and 16-18 is the inclusion of the limitations: wherein in a unidirectional association between at least two elastic pieces, an action of an actively associated elastic piece drives a passively associated elastic piece to move. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837